Citation Nr: 0126865	
Decision Date: 11/29/01    Archive Date: 12/03/01

DOCKET NO.  00-22 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for scoliosis, chronic back pain, easy fatigability of back, 
and paravertebral spasm, status post lumbar laminectomy.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had verified service from April 1945 to July 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran canceled a Board video hearing 
scheduled for November 2001.  There are no other outstanding 
hearing requests of record, and the request for a hearing is 
considered withdrawn.

The Board notes that the veteran perfected an appeal on the 
issue of an increased rating for his left knee disability.  
However, in a statement received in September 2001 he 
indicated that he wished to withdraw that issue from his 
appeal.


REMAND

The Board observes that the record does not contain a 
comprehensive examination of the veteran's back.  The May 
1999 VA examination, the most recent examination, offered 
little in the way of objective findings.  For example, it 
appears that range of motion testing was not conducted.  As 
such, the Board is unable to determine the severity of the 
veteran's low back disability, and can not adequately rate 
his low back disability with the current evidence of record.  
Under these circumstances, the veteran should be afforded a 
VA examination for the purpose of determining the current 
severity of his service-connected low back disability.

The veteran essentially contends that his service-connected 
knee and back disabilities render him unemployable, and he 
requests a TDIU.  While it appears that the veteran is 
unemployable, it is unclear to what extent the veteran's 
service-connected disabilities may or may not have 
contributed to his being unemployable.  As such, a medical 
opinion addressing the degree to which the veteran's service-
connected disabilities affect his employability is required 
in order to fairly adjudicate this issue.

Finally, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law.  The VCAA applies to all 
pending claims for VA benefits and provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.159).  As such, 
review of the veteran's claim under the new legislation and 
regulations is required before the Board may proceed with 
appellate review.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA and private 
treatment records (not already in the 
claims file) should be obtained and made 
of record.  The RO should also review the 
claims file and undertake any additional 
assistance/notice to the veteran required 
by the Veterans Claims Assistance Act of 
2000.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected low 
back disability.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  In 
accordance with DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the examination report 
should address whether any pain 
(including painful motion or pain with 
use), flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination results in functional 
loss.

The examiner is also requested to state 
an opinion in response to the following: 
is the veteran unable to secure or follow 
a substantially gainful occupation?  If 
so, do the veteran's service-connected 
disabilities, alone, cause the veteran to 
be unable to secure or follow a 
substantially gainful occupation?

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefits 
sought are not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to assist the veteran and to 
obtain clarifying medical information.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.




		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




